Name: Commission Regulation (EEC) No 2065/81 of 20 July 1981 determining for the 1981/82 marketing year the rice intervention centres other than Vercelli
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 7 . 81 Official Journal of the European Communities No L 201 / 19 COMMISSION REGULATION (EEC) No 2065/81 of 20 July 1981 determining for the 1981/82 marketing year the rice intervention centres other than Vercelli Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ( 1 ), as last amended by the Act of Accession of Greece (2), and in particular Article 4 (5) thereof, Whereas, in accordance with Article 4 ( 1 ) of Regula ­ tion (EEC) No 1418/76, a single intervention price for paddy rice is fixed by the Council for the intervention centre at Vercelli ; whereas this price is applicable for all the other intervention centres to be determined after consultation with Member States ; whereas the selection of these centres must be governed by the application of rules laid down by Council Regulation (EEC) No 1422/76 (3) ; Whereas the Member States have been consulted : For the 1981 /82 marketing year, the intervention centres other than Vercelli for areas of surplus rice production, as referred to in Article 4 ( 1 ) of Regulation (EEC) No 1418/76, shall be those set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1981 . For the Commission The President Gaston THORN 0) OJ No L 166, 25. 6 . 1976, p . 1 . (2 ) OJ No L 291 , 19 . 11 . 1979 , p. 17 . (3 ) OJ No L 166, 25 . 6 . 1976, p . 18 . No L 201 /20 Official Journal of the European Communities 22. 7. 81 ANNEX I. FRANCE Department Bouches-du-Rhone Intervention centre Aries Port-Saint-Louis-du-Rhone Tarascon-sur-RhÃ ´ne BeaucaireGard NÃ ®mes, Saint-Gilles 2. ITALY Intervention centre Ponte Langorino Province Ferrara Milano Modena Novara Abbiategrasso Fossoli di Carpi Casalvolone Trecate Vespolate Oristano Corteolona Mede Lomellima Palestro Oristano Pavia Vercelli Sant Angelo Lomellina San Giorgio Lomellina Balzola Desana Fontanetto Po Formigliana Trino Vercellese Isola della ScalaVerona 3. GREECE Province Central Greece Macedonia Intervention centre Lamia Mesolongi Anagennisi Provatas Pyrgos Peloponnes Thessaloniki Serres Messini Scala